The question presented by this case is, Did the trial court err in refusing to give the plaintiff in error affirmative equitable relief when she did not offer to do equity by paying what was justly due on the mortgage? It appears that Whitehead purchased the equity of redemption in this property from the mortgagor, Marks, after the mortgage was given and recorded, and that he assumed its payment and actually paid a portion of the mortgage debt. By this cross-petition Whitehead is now asking affirmative relief; that the plaintiff be enjoined from ever filing any suit in this state to recover *Page 341 
on the note, or from foreclosing the mortgage, and from ever asserting any right, title, or interest in the property under the mortgage, and that the note and mortgage set out in the petition be canceled as a cloud on his title. But the cross-petition makes no offer to do equity by paying any sum the court may find legally and justly due to the plaintiff. This cross-petition is nothing but a bill of peace under the former practice, when the legal and equitable remedies were administered in separate tribunals.
"A bill of peace is filed for securing an established legal title against the vexatious recurrence of litigation, whether by a numerous class insisting on the same right, or by an individual reiterating an unsuccessful claim." (Adams, Eq. 406 [199]; 2 Story, Eq. Jur. [13th Ed.] 172, sec. 853.)
When it is remembered that plaintiff had dismissed her petition, and that the case was tried on the cross-petition and reply, it is manifest that the defendant, Whitehead, was invoking affirmative, equitable relief, and he has not offered to do equity by paying what was legally due on the note and mortgage. In 8 Ency. U.S. Sup. Ct. Rep. 313, it is said:
"When a party comes into a court of chancery seeking relief, he is bound to do justice, and not ask the court to become the instrument of iniquity. It is true that one who asks no favors need grant none. But if he calls upon a court of chancery to put forth its extraordinary powers and grant him purely equitable relief, he may, with propriety, be required to submit to the operation of a rule which always applies to such cases, and do equity in order to get equity. The maxim has been applied by the courts in decreeing specific performance; in setting aside a defective conveyance, or an invalid mortgage; in *Page 342 
canceling a land patent; in setting aside a sale of land, including a judicial sale; in granting relief from a usurious contract, or a contract for the payment of money which is part invalid; in appointing a receiver; and in enjoining ejectment proceedings, or the collection of a tax."
In Thomas v. Brownville, etc., R. Co., 109 U.S. 522, 3 Sup. Ct. 315, 27 L.Ed. 1018, stockholders of a railroad company attacked a mortgage given to obtain funds for the construction of the road, on the ground that there was fraud in the construction contract, and therefore the mortgage was for an excessive amount. The court held that, as the stockholders were asking equity, they must do equity by paying to the bondholders the reasonable costs of the construction of the road. See, also, Tiffany v. Boatsman Institution, 18 Wall. 375, 395, 21 L.Ed. 868; Porter v. Pittsburg Bessemer Steel Co.,120 U.S. 649, 673, 7 Sup. Ct. 1206, 30 L.Ed. 830. In Hubbard v. Tod,171 U.S. 474, at page 501, 19 Sup. Ct. 14, at page 24 (43 L.Ed. 246), the court say:
"Apart from these considerations, the circuit court disposed of this contention on the ground that petitioner, in order to [obtain] any relief in equity, would be compelled to pay the sums advanced and interest, but had not tendered or made any offer of payment. This assumed that the point might have been passed on, if there had been such tender or offer, notwithstanding the Trust Company was not a party to the contract of loan, and neither the Bridge Company, nor Garretson, nor any member of the syndicate, nor the Debenture Company, nor any other loanholder, was a party to the record. We think the court was right if the question was properly before it. This was not a proceeding to enforce an alleged usurious agreement, but it was petitioner who sought the affirmative aid of equity, which he could only obtain by doing equity." *Page 343 
This being an action of purely equitable cognizance, we are at liberty to examine the evidence (Schock v. Fish,45 Okla. 12, 144 P. 584; Wimberly v. Winstock, 46 Okla. 645,149 P. 238, and Checote v. Berryhill, 48 Okla. 696, 150 P. 679); and we are satisfied that when Whitehead purchased this property, the amount of the mortgage which he assumed, and part of which he has paid, was taken into consideration, and that he only paid the mortgagor owner the difference between the amount of the mortgage and the value of the property. To allow him now to have this mortgage canceled, and the holder enjoined from foreclosing it, would be to ask the court "to become an instrument of iniquity." It is apparent that the plaintiff in error was seeking the affirmative aid of a court of equity, and the trial court was right in refusing its aid, until he did equity.
What we have said does not conflict with that class of cases which hold that the rule does not apply to a party setting up purely defensive matter, and not asking any affirmative aid from the court. In Fosdick v. Schall, 99 U.S. 235, on page 253, 25 L.Ed. 339, it is said:
"The mortgagee has his strict rights which he may enforce in the ordinary way. If he asks no favors, he need grant none. But if he calls upon a court of chancery to put forth its extraordinary powers and grant him * * * equitable relief, he may with propriety be required to submit to the operation of a rule which always applies in such cases, and do equity in order to get equity."
In the case at bar the defendant, by his cross-petition, as we have shown, is asking equity. Nor are the authorities applicable which hold that the rule does not apply where a party is not seeking equity, but only to *Page 344 
avail himself of a substantive right given him by the statute.Missouri v. Krumseig, 172 U.S. 351, 19 Sup. Ct. 179, 43 L.Ed. 474, is an illustration of the last class of cases. In that case the statute provided that a borrower in cases of usury was entitled to relief without being required to pay any part of the usurious debt or interest, as a condition to relief. Even with this statute in force the Circuit Court of Appeals for the Eighth Circuit held that the borrower must do equity by paying the debt, with legal interest, before relief would be granted him, on the ground that the equity jurisdiction of the United States court cannot be modified by any state statute, but this was reversed, the Supreme Court saying (172 U.S. at page 358, 19 Sup. Ct. at page 182 [43 L. Ed. 474]):
"We think it is a satisfactory reply to such a proposition that the complainants in the present case were not seeking equity, but to avail themselves of a substantive right under the statutory law of the state."
In the case at bar the defendant is not asserting any right given him by statute, but is invoking the general jurisdiction of a court of equity to remove a cloud from his title, and to enjoin the plaintiff from further proceedings to foreclose her mortgage.
It appears that the judgment of the trial court was the proper judgment to render under the facts before him, and the foregoing discussion renders a further consideration of the assignments of error unnecessary.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 345